      Case 2:21-cr-00049-MHT-JTA Document 125 Filed 05/06/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COU~t! e ~~                         Q
                         MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION ZOZI f~Ay _b                   A g: b
                                                                                   4
UNITED STATES OF AMERICA                     )                -. ·),.:.Hi~ " ETT C ,
                                                                    l•<-,-       I,   L, I
                                             )                        · , :T C'1U,r> [.
v.                                           )       Case No.: 2:21-CR~49:MHJ';~TA
                                             )
WILLIAM RICHARD CARTER, JR.                  )

                                      MOTION TO SEAL

       COMES NOW, the Defendant, William Carter, Jr., through undersigned counsel, and

requests that this Court file under seal the Motion to Modify the Conditions of Pretrial Release.

The Motion and the attached exhibits contain confidential and sensitive information.

       Dated this 6th day of May 2021.




                                             Federal Defenders
                                             Middle District of Alabama
                                             817 South Court Street
                                             Montgomery, AL 36104
                                             TEL: (334) 834-2099
                                             FAX: (334) 834-0353
                                             E-Mail: Stephen Ganter@fd.org
      Case 2:21-cr-00049-MHT-JTA Document 125 Filed 05/06/21 Page 2 of 2



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
~                                           )       Case No.: 2:21-CR-49-MHT-JTA
                                            )
WILLIAM RICHARD CARTER, JR.                 )

                                   CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2021 , the foregoing Motion to Seal was served on the

Clerk of Court for filing purposes. A copy of the same has been served upon the following :

Jonathan Ross, AUSA
United States Attorney' s Office
131 Clayton Street
Montgomery, AL 36104




                                            Federal Defenders
                                            Middle District of Alabama
                                            817 South Court Street
                                            Montgomery, AL 36104
                                            TEL: (334) 834-2099
                                            FAX: (334) 834-0353
                                            E-Mail: Stephen Ganter@fd.org
